PER CURIAM.
The defendant appeals from his judgment of conviction for the crimes of carrying a concealed weapon and bribery.
His argument that the trial court erred in denying his motion to suppress has been considered and is found to be insufficient. See Guillory v. Wilson, 402 F.2d 34 (9th Cir. 1968); State v. Browning, Fla.App.1970, 233 So.2d 866; and Godbee v. State, Fla.App.1969, 224 So.2d 441.
*446The argument that the trial court erred in denying the motion of the defendant for a judgment of acquittal on the charge of carrying a concealed weapon is without sufficient merit to warrant reversal. § 790.01, Fla.Stat., F.S.A.
The defendant’s final argument for reversal has been considered and a review of the record and briefs convince us that it is insufficient.
The judgment of conviction is
Affirmed.